               Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 1 of 14 PageID #: 42



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Eastern District of Missouri
                    In the Matter of the Seizure of                        )
 All funds, credits, and monetary instruments up to                        )
 $3,245, in or associated with E*TRADE Roth                                )         Case No. 4: I 7MJ5256 NAB
 IRA Account ~829, in the name of Erin E.                                  )
 Gallagher.                                                                )
                                                                           )
                                                                           )
                                                                           )


                              APP LI CATION AND AFFIDAVIT FOR SEIZURE WARRANT

 I, Kevin Cosentino, being duly sworn depose and say:

 I am a Special Agent with the Federal Bureau of Investigation, and have reason to believe that there is now certain property namely

 All funds, credits, and monetary instruments up to $3,245, in or associated with E*TRADE Roth IRA Account #- 829, in the name of Erin
 E. Gallagher,

 which is


 subject to forfeiture under Title 18, United States Code, Sections 98 1(a) and 982(a) and T itle 28, United States Code, Section 246 1, and
 therefore, is subject to seizure under Title 18, United States Code, Sections 981 (b) & 982(b) and Title 21 , United States Code, Sections
 853(e)&(t) concerning a vio lation of Title 18, United States Code, Section 1343.


The funds identified herein are subject to civil forfeiture without regard to their traceability to criminal activity because they are contained in an
account into which identical traceable property has been deposited and therefore may be forfeited as fungible property under Title 18, Un ited
States Code, Section 984.

The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are as follows:



                    SEE ATTACHED A FF IDA VlT WHICH IS INCORPORATED HEREIN BY REFERENCE


Continued on the attached sheet and made a part hereof.               _x__     Yes      No




                                                                                       Signature of Affiant, Special Agent Kevin Cosentino

Sworn to before me, and subscribed in my presence

October 18, 20 17      a/: /0 , t2j1'  1




Honorable Nannette A. Baker. U.S. Magistrate Judge
Name and Title of Judicial Officer
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 2 of 14 PageID #: 43
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 3 of 14 PageID #: 44
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 4 of 14 PageID #: 45
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 5 of 14 PageID #: 46
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 6 of 14 PageID #: 47
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 7 of 14 PageID #: 48
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 8 of 14 PageID #: 49
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 9 of 14 PageID #: 50
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 10 of 14 PageID #: 51
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 11 of 14 PageID #: 52
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 12 of 14 PageID #: 53
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 13 of 14 PageID #: 54
Case: 4:17-mj-05256-NAB Doc. #: 12-1 Filed: 03/20/20 Page: 14 of 14 PageID #: 55
